Me. Justice HeeNÁkdez
delivered the following opinion of the court.
This is an appeal taken by Pascual Cordero from a sentence of the District Court of Ponce under which he was found guilty of the crime of burglary in the second degree.
The information was filed on the .1st day of September of last year, and the said defendant, Pascual Cordero, having pleaded not guilty, a trial was duly held and, together with another person, he was found guilty and sentenced to imprisonment for one year at hard labor in the penitentiary of the Island, and to pay the costs.
An appeal from the aforesaid sentence was taken by the said Cordero, but in the copy of the record transmitted by the secretary of the trial court there is no protest nor is the evidence taken at the trial set out. Neither is there any bill of . exceptions, nor has the appellant filed any brief in support of his case.
No ground has been given by the appellant for a reversal of the sentence appealed from, and this court finding no ground whatever upon which to base a reversal, the sentence should be affirmed with costs of this appeal against, the said Pascual Cordero.
Affirmed. .
*276Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Wolf did not sit at the hearing of this case.